DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Claims 1-14 are pending in this application and were examined on their merits.

The rejection Claims 1-3, 7, 8, 12, and 13 under 35 U.S.C. § 103 as being
unpatentable over Toray (Japanese Patent: JP 5217736 B2, cited in IDS dated
04/29/2019) in view of Boonsaner et al. (2010), of record, has been withdrawn in view of the New Rejections herein.



unpatentable over Toray in view of Boonsaner, as applied to claims 1-3, 7, 8, 12, and 13, and further in view of Nagodawithana et al. (1974), of record, has been withdrawn in view of the New Rejections herein.

The rejection of Claims 1-3, 6-8, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Toray in view of Boonsaner, as applied to claims 1-3, 7, 8, 12, and 13, and further in view of Rosenfeld et al. (2003), of record, has been withdrawn in view of the New Rejections herein.

The rejection of Claims 1-3, 7, 8, 9, 12, and 13 under 35 U.S.C. 103 as being
unpatentable over Toray in view of Boonsaner, as applied to claims 1-3, 7, 8, 12, and 13, and further in view of Xu et al. (1989), of record, has been withdrawn in view of the New Rejections herein.

Response to Arguments

Applicant’s arguments, see Remarks, filed 01/06/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 103 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Sawai et al. (2011).  Applicant’s arguments have been addressed below as far as they still apply to the current art of record. 

Claim Interpretation

With regard to Claim 6, the Applicant's disclosure states “microaerobic’ as “a
condition that the amount of air is controlled to be limited without adding any further gas
no matter the adding of air or adding of inert gas in order to replace the existing air’
(Pg. 5, Lines 13-15).  Applicant's disclosure also states all terms are used as known in the art (Pg. 4) and thus the term does not appear to have an explicit definition.  Therefore, the term is interpreted to mean a degree of anaerobic fermentation where the amount of oxygen is controlled such that it is greater than zero (if it was controlled and zero it would be anaerobic) but less than it would be if the fermentation took place open to ambient atmosphere.  Thus, it is interpreted to mean the oxygen level is controlled, not zero, and less than ambient.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 01/06/2022 is insufficient to overcome the rejection of claims 1-14 based upon Toray (JP 5217736 B2), cited in the IDS in view of Boonsaner et al. (2010) as set forth in the last Office action because: 
The Declarant asserts that the claimed concentration of S. laevolacticus bacteria in the cultivation step (400-1600 mg of dry cell/L) is important for the growth performance and cell morphology in the fermentation step.  

S. laevolacticus bacteria in seed culture concentrations of: Experiment 1; 800 mg/L on glucose, Experiment 2;  400 mg/L on sugarcane juice, Experiment 3; 1200 mg/L on glucose, and Experiment 4; 3000 mg/L on glucose.  The Declarant notes that Experiment 3 is an embodiment of the instant claims and produced rod-shaped cells (Fig. 1A) while Experiment 4 is outside the claimed range and produced short rod-shaped cells (Fig. 1B).  Declarant notes that the claimed invention advantageously is economically attractive, that sugar cane juice as a carbon source does not require removal of impurities or addition of cysteine as a nitrogen source, and the claimed final concentration achieves high productivity and D-lactic acid yield with high optical purity in a fermentation of less than 50 hours (Pgs. 1-2, #5).

This is not found to be persuasive for the following reasons, the data provided by the Declarant does not appear to be a comparison with the closest prior art, which is the Sawai et al. reference.  Further, the data is not commensurate in scope with the claimed  invention as only Experiment 2 falls within the claimed parameters of sugar source and initial bacteria concentration, while Experiments 1 and 3 utilize a different carbon source (glucose) and initial bacteria concentration within the claimed range and Experiment 4 utilizes both a different carbon source and initial bacteria concentration outside the claimed range.  The Examiner notes that even with these differences the D-lactic acid yield of Experiments 1 and 3 are very close to or superior to that of the claimed embodiment in Experiment 2.  

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)

The Declarant has not established that the difference in cell morphology between Experiment 3 (rod-shape) and Experiment 4 (short-rod shape) are significant and unexpected.  The MPEP at 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense")
 


Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011) in view of Toray (JP 5217736 B2), cited in the IDS.

Sawai et al. teaches an anaerobic fermentation process for producing D-lactic acid, comprising:
S. laevolacticus in a medium containing raw sugar from sugar cane to obtain a seed culture while shaking at 300 rpm for 24 hours at 37 ºC (Pg. 2326, Column 2, Lines 39-41 and Pg. 23-27, Column 1, Lines 5-16 and Table I);
and fermenting the seed culture in the raw sugar from sugar cane for up to 296 hours with samples taken at about 25 and 46 hours at 800 rpm shaking at 37 ºC (reference states under same conditions as initial cultivation) (Pg. 2327, Column 1, Lines 23-33 and Pg. 2329, Fig. 3) to produce D-lactic acid of 98% optical purity (Pg. 2327, Table 1), and reading on Claims 7, 8, 10, 11, 12 and 14.

The teachings of Sawai et al. were discussed above.

Sawai et al. did not teach a fermentation process wherein the fermentation substrate is sugar cane juice, wherein the S. laevolacticus is microbial accession No. NITE BP-02334 or wherein the initial cultivation is carried out for such time that a final concentration of bacteria is from 400-1600 mg of dry cell per L, as required by Claim 1;
wherein the final concentration of bacteria is from 1000-1400 mg of dry cell per L, as required by Claim 2.
wherein the cultivation is carried out under an aerobic condition, as required by Claim 3;
or a fermentation process producing D-lactic acid with an optical purity of more than 99%, as required by Claim 13. 

Sporolactobacillus laevolacticus ATCC 23492 (Paragraph [0034]) to produce D-lactic acid at greater than 99% optical purity (Paragraph [0048]).
Toray also teaches the carbon source for fermentation can be "cane juice derived from sugar cane or raw sugar from crystalline juice" (Paragraphs [0012] and [0021)).  Further, Toray teaches multiple culture methods including "batch or fed-batch
cultivation, the main culture may be started after increasing the bacteria concentration
by batch culturing or fed-batch culture at the beginning of the culture, or by cultivating
the high-seed and main culture may be carried out with the start of culture" (Paragraph
[0027]), reading on a seed culture and fermenting the seed culture.

Regarding claim 3, Toray teaches "D-lactic acid-producing bacteria may be
cultured under aerobic conditions, but it is preferable to perform them under anaerobic
conditions" (Paragraph [0019]).  Thus, Toray teaches both aerobic and anaerobic (as taught by Sawai et al. above) fermentation with S. laevolacticus.

Regarding claims 12 and 13, Toray teaches the produced D-lactic acid has an optical purity of greater than 99% (Paragraph [0048]).




S. laevolacticus D-lactic acid fermentation method of Sawai et al. which utilizes raw sugar from sugar cane as the substrate to substitute the sugar can juice taught by Toray because the two sugar substrates are art-recognized equivalents for the production of D-lactic acid using S. laevolacticus.  The MPEP at 2144.06, II. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution because Toray teaches that sugar cane juice or raw sugar derived therefrom, as taught by Sawai et al. above, may be used as functionally equivalent carbon sources in the bacterial production of D-lactic acid though fermentation.  There would have been a reasonable expectation of success in making this substitution because both references are drawn to the same field of endeavor, that is, the production of D-lactic acid from sugar substrate using the same bacteria. 




Sporolactobacillus laevolacticus with accession number NITE BP-02334, both Sawai et al. and Toray’s bacteria, Sporolactobacillus laevolacticus, are the same species of bacteria, can be cultured in sugarcane media, and can produce D-lactic acid in an optical purity greater than 95% or 99%.  Therefore, they appear to be substantially identical to the claimed NITE BP-02334.  The MPEP at 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

It is especially salient that the instant claim is directed to D-lactic acid, which is
what both Sawai et al. and Toray’s bacteria produces, the prior art’s product is identical or substantially identical to what is instantly claimed.  Thus, absent evidence that the instantly deposited species provides a structurally distinguishable product (the lactic acid), it is prima facie obvious.







1 and 2, respectively of; “wherein the initial cultivation is carried out for such time that a final concentration of bacteria is from 400-1600 mg of dry cell per L” and “wherein the final concentration of bacteria is from 1000-1400 mg of dry cell per L”, while the above cited references do not specifically teach the claimed final bacterial concentration ranges/amount limitations, those of ordinary skill in the art before the effective filing date would recognize the final concentration or amount of bacteria in a culture as an optimizable variable, dependent on the culturing conditions, including for example, the initial seed/inoculum concentration of bacteria.  In this instance, Toray teaches multiple culture methods including "batch or fed-batch cultivation, the main culture may be started after increasing the bacteria concentration by batch culturing or fed-batch culture at the beginning of the culture, or by cultivating the high-seed and main culture may be carried out with the start of culture" (Paragraph [0027]).  These are effective results based on the initial concentration of the bacteria as too little bacteria in the initial seed culture will not result in the desired final bacteria concentration.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges. 
Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  


.

Response to Arguments

Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Toray describes production of D-lactic acid from a substrate containing cysteine, a nitrogen source and glucose or processed raw sugar wherein cysteine suppresses byproduct production and a delayed growth rate of the bacteria to increase density over a long time period (batch fermentation of 120 hours) to improve productivity and efficiency  (Remarks, Pg. 7, Lines 13-25 and Pg. 8, Lines 1-3).

This is not found to be persuasive for the following reasons, initially the Examiner notes that Toray is no longer the primary reference of record.  Secondly, the Examiner notes that the portions of Toray cited by the Examiner do not require the presence of cysteine or glucose and are drawn to the use of sugarcane juice as a suitable substrate for the fermentation of S. laevolacticus to produce D-lactic acid.  

S. laevolacticus to produce D-lactic acid (Remarks, Pg. 8, Lines  4-15).

This is not found to be persuasive for the following reasons, the Examiner notes that Boonsaner is not the basis for any current rejection.

The Applicant argues that Nagodawithana et al. is drawn to the effects of dissolved oxygen, temperature, initial cell count and sugar concentration on yeast viability and does not describe any effects of seed, culture, sugar concentration in sugar cane juice and growth time of the claimed S. laevolacticus to produce D-lactic acid (Remarks, Pg. 8, Lines 16-21).

This is not found to be persuasive for the following reasons, as discussed above, Sawai et al. in view of Toray teach and/or make obvious the fermentation of sugar cane juice with S. laevolacticus.  Nagodawithana et al. was cited for its relevance that fermentation conditions, particularly the initial/inoculant cell concentration is a generally known result-effective variable in fermentation and subject to routine optimization and experimentation.  It is though combination with the other cited references are discussed above that the claimed limitations are met.

et al. is drawn to the effects of oxygen concentration on yeast fermentation kinetics using glucose as a carbon source and does not describe any effects of oxygen concentration on S. laevolacticus to produce D-lactic acid (Remarks, Pg. 8, Lines 22-24 and Pg. 9, Lines 1-2).

This is not found to be persuasive for the following reasons, as discussed above, Sawai et al. in view of Toray teach and/or make obvious the fermentation of sugar cane juice with S. laevolacticus.  Rosenfeld et al. was cited for its relevance that fermentation conditions, particularly oxygen concentration is a generally known result-effective variable in fermentation and subject to routine optimization and experimentation.  It is though combination with the other cited references are discussed above that the claimed limitations are met.

The Applicant argues that Xu et al. is drawn to the effects of different sugar carbon sources in the production of citrate by A. niger and does not describe the effect of sugarcane juice concentration in the production of D-lactic acid by the claimed S. laevolacticus (Remarks, Pg. 9, Lines 3-7).

This is not found to be persuasive for the following reasons, as discussed above, Sawai et al. in view of Toray teach and/or make obvious the fermentation of sugar cane juice with S. laevolacticus.  Xu et al. was cited for its relevance that fermentation conditions, particularly sugar concentration is a generally known result-effective variable in fermentation and subject to routine optimization and experimentation.  


The Applicant argues that none of the cited references disclose D-lactic acid fermentation of sugar cane juice without addition of cysteine or the use of unpurified sugar cane juice (Remarks, Pg. 9, Lines 8-17).

This is not found to be persuasive for the following reasons, initially. the claims do not preclude the presence of cysteine in the method.  Secondly, Sawai et al. does not teach the use of cysteine and thirdly, the Specification at Pg. 4, Lines 23-25, only defines “sugar cane juice” as a yield obtained from a sugar cane pressing either with or without further processing.  There is nothing in the definition drawn to the presence or absence of any impurities.

The Applicant cites the Declaration evidence indicating the importance of S. laevolacticus seed culture concentration for growth performance and cell morphology in the fermentation (Remarks, Pg. 9, Lines 18-25 and Pg. 10 and Pg. 11, Lines 1-12).

This is not found to be persuasive for the reasoning provided in the Response to Amendment discussed above.




This is not found to be persuasive for the following reasons, the Examiner has provided in the New Rejections herein, sound logical reasoning as to why the ordinary artisan in possession of the teachings of the cited prior art would have found the claimed invention obvious and had a reasonable expectation of success in doing so.  The Examiner notes that the instant claims say nothing about the increase of D-lactic acid production and further, the Declaration provided data was insufficient in demonstrating a significant and unexpected degree of D-lactic acid production.

Claims 1-5, 7, 8 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011) in view of Toray (JP 5217736 B2), cited in the IDS, as applied to Claims 1-3, 7, 8 and 10-14 above, and further in view of Nagodawithana et al. (1974), of record.

The teachings of Sawai et al. and Toray were discussed above.

et al. or Toray teach a fermentation method wherein a starting concentration of S. laevolacticus in the cultivation is from 40-240 mg of dry cell/L, as required by Claim 4;
or wherein the starting concentration of S. laevolacticus in the cultivation is from 120-160 mg of dry cell/L, as required by Claim 5.

Nagodawithana's general disclosure is related optimizing viability of Saccharomyces cerevisiae by experimenting to find optimal settings or values for
dissolved oxygen, initial cell count (inoculant cell count), and sugar concentration (see
title and abstract).  Regarding Claims 4 and 5, Nagodawithana teaches routine experimentation with four initial cell count concentrations at 15°C and six initial cell count concentrations at 30°C (p. 388, Figures 6 and 7) to determine what is optimal for the survival rate of Saccharomyces cerevisiae during rapid fermentation.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus as taught by Sawai et al. and Toray with the determination of the optimal initial seed culture concentration of microbe for fermentation as taught by Nagodawithana et al. because while the Sawai et al. and Toray references do not specifically teach the limitations of the starting concentration of S. laevolacticus in the cultivation, one of ordinary skill in the art would recognized that the concentration of bacteria in an initial seed culture is a result-effective optimizable variable.  
et al. teaches that culture conditions during fermentation, including initial inoculant count are needed to determine the best survival rate of the microbe.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal and contain best ensure microbe viability and product production, which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the initial bacteria concentration in the initial seed cultivation, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).  There would have been a reasonable expectation of success in making this modification because Sawai et al. discloses the general conditions of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus and Nagodawithana et al. teaches that culture conditions during fermentation, including initial inoculant count are optimizable variables which can be met by routine experimentation.

Claims 1-3, 6-8 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011) in view of Toray (JP 5217736 B2), cited in the IDS, as applied to Claims 1-3, 7, 8 and 10-14 above, and further in view of Rosenfeld et al. (2003), of record.

The teachings of Sawai et al. and Toray were discussed above.

et al. teaches the anerobic cultivation of S. laevolacticus in raw sugar from sugar cane and Toray teaches that S. laevolacticus may be cultured on sugar cane juice under both aerobic and anaerobic conditions.

Neither Sawai et al. or Toray taught fermentation of sugar can juice by S. laevolacticus under microaerobic conditions, as required by Claim 6.

Rosenfeld’s general disclosure is related to the effect on fermentation kinetics of
introducing different concentrations of oxygen during the fermentation of Saccharomyces cerevisiae.  Rosenfeld teaches different concentrations of oxygen, from 0 mg/L to over 12.5 mg/L (indicating that the oxygen level is controlled, not zero, and less than ambient range as discussed above in the Claim Interpretation of the term microaerobic), result in different final concentrations of cells (Pg. 116, Figure 2A).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus under either anaerobic or aerobic conditions as taught by Sawai et al. and Toray with the determination of the optimal oxygen concentration for fermentation as taught by Rosenfeld et al. because while the Sawai et al. and Toray references do not specifically teach the limitation of microaerobic fermentation, one of ordinary skill in the art would recognized that the concentration of oxygen in a fermentation culture is a result-effective optimizable variable.  
et al. teaches that oxygen levels in culture during fermentation, result in different final concentrations of cells.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal and contain best ensure microbe proliferation and product production, which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the oxygen conditions in the fermentation, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).  There would have been a reasonable expectation of success in making this modification because Sawai et al. and Toray discloses the general conditions of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus with and without oxygen and Rosenfeld et al. teaches that the levels of oxygen present during fermentation are optimizable variables which can be met by routine experimentation.

Claims 1-3, 7, 8 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Sawai et al. (2011) in view of Toray (JP 5217736 B2), cited in the IDS, as applied to Claims 1-3, 7, 8 and 10-14 above, and further in view of Xu et al. (1989), of record.

The teachings of Sawai et al. and Toray were discussed above.

et al. or Toray taught wherein the sugar cane juice in the fermentation comprises a concentration of sugar from 4-15% by volume, as required by Claim 9.

Xu et al. teaches routine experimentation with different concentrations of four sugar carbon sources: sucrose, glucose, fructose, and maltose, as having an impact on bacterial growth and citric acid production (Pg. 555, Figures 1a-d).  Note that in Figures 1a-d, Xu et al. teaches that once a sugar source exceeds a certain concentration, the yield of the desired product, citric acid, decreases.  Thus, Xu et al. teaches routine experimentation to identify optimal concentrations of the sugar/carbon source to maximize the yield of a desired product during fermentation of microorganisms.

It would have been obvious to the skilled artisan before the effective filing date of
the claimed invention to modify the method of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus as taught by Sawai et al. and Toray with the determination of the optimal percent sugar concentration for fermentation as taught by Xu et al. because while the Sawai et al. and Toray references do not specifically teach the limitation of the percent sugar concentration used in the fermentation, one of ordinary skill in the art would recognized that the concentration of sugar/carbon source in a fermentation culture is a result-effective optimizable variable.  Xu et al. teaches that sugar levels in culture during fermentation, directly affect the yield of product.  

prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).  There would have been a reasonable expectation of success in making this modification because Sawai et al. and Toray discloses the general conditions of producing D-lactic acid from the fermentation of sugar cane juice with S. laevolacticus and Xu et al. teaches that the levels of sugar present during fermentation, including are optimizable variables which can be met by routine experimentation.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653